DETAILED ACTION

Claims 46-57 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was filed after the mailing date of the Non-Final Rejection on 01/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Post Grant Outcome
IPR2022-00664 Reviewed Inter Partes Review of U.S. Patent No. 7,844,882 on 07/29/2022.
IPR2022-00666 Reviewed Inter Partes Review of U.S. Patent No. 8,276,048 on 07/29/2022.
IPR2022-00678 Reviewed Inter Partes Review of U.S. Patent No. 8,495,473 on 07/29/2022.

Response to Arguments
Applicant’s arguments filed 07/11/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 01/12/2022has been withdrawn. 

Allowable Subject Matter
Claims 46-57 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to communication systems. More specifically, an exemplary embodiment of this invention relates to memory sharing in communication systems. Another exemplary embodiment relates to processing or coding resource sharing in a communication system.
The claimed invention as set forth in claim 46 recites features such as:
A device comprising: 
a transceiver including a memory, the memory capable of being shared between an interleaver in a transmit latency path, and a deinterleaver in a receiver latency path; 
the transceiver capable of: 
being configured with a first impulse noise protection value; dividing the shared memory between the interleaver and the deinterleaver; 
transmitting to another transceiver a first initialization message that indicates the division of the shared memory between the interleaver and the deinterleaver; 
being configured with a second impulse noise protection value, that is different than the first impulse noise protection value; 
changing the division of the shared memory between the interleaver and the deinterleaver such that one or more bytes of the shared memory that were allocated to the interleaver when the transceiver was configured with the first impulse noise protection value are allocated to the deinterleaver when the transceiver is configured with the second impulse noise protection value; and 
transmitting to another transceiver a second initialization message that indicates the changed division of the shared memory between the interleaver and the deinterleaver.

The prior arts of record, namely Fadavi-Ardekani et al. (US-6707822), teach sharing a memory between the interleavers and deinterleavers of a multiple Asymmetrical Digital Subscriber Line (ADSL) sessions. (Abstract, Col. 2, Il. 57-59, Col. 3, Il. 16-20, Col. 5, Il. 23-30, Col. 6, l. 66 to col. 7, l. 30).
Another prior arts of record, namely Mazzoni et al. (US-7269208), [a] teach device for sending/receiving digital data is capable of processing different bit rates from a group of predetermined bit rates. The device may include a channel coding/decoding stage including an interleaver, a deinterleaver, and a memory whose minimum size is fixed as a function of the maximum bit rate of the group of predetermined bit rates. The memory may have a first memory space assigned to the interleaver and a second memory space assigned to the deinterleaver. The size of each of the two memory spaces may be set as a function of the bit rate actually processed by the device. (Abstract).
Yet another prior arts of record, namely Oberman et al. (US-7042891), teach [a] system and method for low latency switching of data packets in a network switch. A network switch may include multiple input ports, multiple output ports, and a shared random access memory coupled to the input ports and output ports by data transport logic. Under normal operation, the data transport logic stores packet data into the memory. Later, the packet data is read from the memory and output to a destination output port. To reduce latency when the switch is not congested, the switching logic may be configured to perform a cut-through operation by routing packets directly from input ports to output ports without storing any portion of the packet in the memory. Alternatively, the switch may begin forwarding the stored packet data to the output port before the entire packet has been received or stored in the memory. (Abstract).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole, especially changing the division of the shared memory between the interleaver and the deinterleaver such that one or more bytes of the shared memory that were allocated to the interleaver when the transceiver was configured with the first impulse noise protection value are allocated to the deinterleaver when the transceiver is configured with the second impulse noise protection value. As such, modification of the prior art of record to include the claimed invention as a whole, especially changing the division of the shared memory between the interleaver and the deinterleaver such that one or more bytes of the shared memory that were allocated to the interleaver when the transceiver was configured with the first impulse noise protection value are allocated to the deinterleaver when the transceiver is configured with the second impulse noise protection value can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole, especially changing the division of the shared memory between the interleaver and the deinterleaver such that one or more bytes of the shared memory that were allocated to the interleaver when the transceiver was configured with the first impulse noise protection value are allocated to the deinterleaver when the transceiver is configured with the second impulse noise protection value set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole, especially changing the division of the shared memory between the interleaver and the deinterleaver such that one or more bytes of the shared memory that were allocated to the interleaver when the transceiver was configured with the first impulse noise protection value are allocated to the deinterleaver when the transceiver is configured with the second impulse noise protection value as set forth in claim 46. Independent claims 50 and 54 recite(s) similar patentable features (with the exception of reciting first and second latency values in claim 50 and a first and second data rate value in claim 54) and are/is allowable for the same reasons as claim 46. Hence, claims 46-57 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 46-57. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/30/2022